Per Curiam.

On the basis of the record as presented to the panel, we find that the board was not unjustified in concluding that respondent committed the violations charged; however, we believe the record did not contain all relevant evidence. Accordingly, the cause is hereby remanded to the board with instructions to remand it to the panel for further evidentiary hearings. Costs to abide final determination of the case.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.